COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


DENISE V. SIEGFELDT
                                          MEMORANDUM OPINION * BY
v.          Record No. 2270-95-1         JUDGE NELSON T. OVERTON
                                              JUNE 11, 1996
VIRGINIA EMPLOYMENT COMMISSION


            FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                        Walter J. Ford, Judge
            Denise V. Siegfeldt, pro se.

            Cheryl A. Wilkerson, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General; Lisa J. Rowley, Assistant Attorney
            General, on brief), for appellee.


     Denise V. Siegfeldt petitioned for a judicial review of a

decision from the Virginia Employment Commission.     Because her

petition did not name a party required by the statute and was not

served within a reasonable time, the circuit court dismissed the

petition.   Siegfeldt appeals from this order.     We affirm.

     "When the legislature has prescribed limitations within

which the right of appeal may be exercised, such limitations are

exclusive, and the court cannot modify or enlarge them without

express statutory authority."      Blankenship v. Virginia

Unemployment Compensation Comm'n, 177 Va. 250, 254, 13 S.E.2d
409, 411 (1941).   Upon review of the record, we find no

reversible error in the circuit court judge's ruling.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        Affirmed.




- 2 -